Title: From George Washington to John Adams, 15 April 1776
From: Washington, George
To: Adams, John

 

Dear Sir
New York 15th April 1776

This Morning your polite Letter of the 1st Instt, was delivered to me by Mr Dana. I am much obliged to you for your introduction of that Gentleman and you may rely on my shewing him every Civility in my power. I have ever thought, and am still of opinion that no terms of accomodation will be offer’d by the British Ministry, but such as cannot be accepted by America. We have nothing my Dear Sir to depend upon, but the protection of a kind Providence and Unanimity among ourselves.
I am impressed with the deepest Gratitude for the high honor intended me by the Congress. Whatever Device may be determined upon by the respectable Committee they have chosen for that purpose will be highly agreeable to me. I have the honor to be, most respectfully Sir Your obedient & affectionate humble Servant

Go: Washington

